

Exhibit 10.7


THIS RESTATEMENT TO THE JANUARY 28, 2009 EMPLOYMENT AGREEMENT is made on 12
December 2012


(1)
COCA-COLA ENTERPRISES EUROPE LIMITED (registered in England No. 27173) whose
registered office is at Charter Place, Uxbridge, Middlesex UB8 1EZ ("the
Company")



and


(2)
HUBERT PATRICOT ("You")



WHEREBY IT IS AGREED as follows:-




1.
Term of Appointment



(A)
You shall serve the Company and its Associated Companies as PRESIDENT, EUROPE
GROUP and EXECUTIVE VICE PRESIDENT of COCA-COLA ENTERPRISES INC. or in such
other capacity of a like status as the Chief Executive Officer may reasonably
require with effect from the Commencement Date or such other date as may be
agreed in writing, unless and until your employment shall be terminated by the
Company giving to you not less than six months’ notice in writing or you giving
to the Company not less than six months’ notice in writing in either case
expiring at any time.



(B)
If you have given notice of termination of employment to the Company instead of
requiring you to work during your notice period (or any remaining part of it),
the Company may (at its discretion) choose to terminate your employment
immediately and pay you a sum equivalent to your basic salary (less appropriate
income tax and social security deductions) in respect of the notice period (or
the remaining part of it). The Company may elect at its discretion to make any
such payment as one lump sum or in equal instalments on the days when you would
have received your basic salary if you had continued in employment throughout
your notice period.



(C)
The date on which your continuous employment with the Company commenced was 24
February 1986.



2.
Powers and Duties



(A)
You shall exercise such powers and perform such duties consistent with your
status in relation to the business of the Company or any Associated Company as
may from time to time be assigned to you by the Company. You shall comply with
all directions from the Company and whatever codes, policies, procedures and
rules that the Company may introduce which may apply to your employment. You
shall report to the Chief Executive Officer (or whichever person is nominated by
the Chief Executive Officer at any time) who


Page 1 of 1

--------------------------------------------------------------------------------



may change your reporting line at any time or insert additional tiers of
management above you.


(B)
You must:



(i)
promote and protect the interests and reputation of the Company and its
Associated Companies;



(ii)
perform your duties in a professional and co-operative manner;



(iii)
promptly disclose to the Company any information which comes into your
possession which may materially adversely affect the Company, including any
information about another employee’s plans to resign and/or compete with the
Company;



(iv)
promptly disclose to the Board any material breach by the Company of any legal
obligation, any material financial mismanagement or any other malpractice within
the Company which comes to your attention;



(v)
keep the Company fully informed or your business-related activities and give
whatever information and explanations are requested of you by the Company;



(vi)
conduct your personal and working life in a way that does not damage or risk
damaging your own or the Company’s reputation; and



(vii)
comply with all Company policies and procedures including, without limitation,
the Company’s Code of Business Conduct.



(C)
Your normal place of work shall be the Company’s offices in Uxbridge, UK,
although you will have responsibilities internationally and will be required to
travel to other countries around the world, including each country in which the
Company has operations within Europe. The Company reserves the right to change
your normal place of work to any other location within Europe.



3.
Salary



(A)
You shall be paid an annual basic salary equivalent to £365,775 per annum
payable monthly in arrears.



(B)
The Compensation Committee shall review, but shall not be obliged to increase,
the base salary payable under this Agreement each year.



(C)
The Company reserves the right to deduct from you salary or any other sums due
to you any payments due from you to the Company.



4.
Additional Payment


Page 2 of 2

--------------------------------------------------------------------------------





You shall be entitled to an annual payment(s) (net of taxes) equal to the
amount(s) which, had you been eligible to participate in such plans in respect
of your employment with the Company, would have


(i)
been allocated to you under the Coca-Cola Enterprise SAS Profit Sharing Plans
(“interssement” and “participation”); and



(ii)
contributed to that company’s defined contribution pension plan.



Such payment(s) shall be paid to you within 20 days of the date payments or
contributions would have been made to these plans if you had been an active
participant.


In the year that your employment terminates part way through the year, you shall
be entitled to a pro rata payment in respect of your employment with the Company
in that respective year.


5.
Housing Allowance



You will receive a housing allowance equivalent to £68,685 per annum. This
allowance will be paid to you in quarterly instalments.


6.
Car



The Company shall provide for you a car and related benefits in accordance with
its Car Policy in place at the time.


7.
Sickness



Subject to compliance with the Company’s Attendance Management Policy and the
Sick Leave provisions within the Company’s Employee Handbook, you will be
eligible to receive sick pay in line with Company policy in operation at that
time inclusive of any Statutory Sick Pay payable to you.


8.
Other Benefits



The following benefits currently apply to you. The Company, however, reserves
the right to withdraw, alter or replace any of these benefits. In such
circumstances, there shall be no obligation on the Company to replace any
benefit with an equivalent or indeed any other benefit.


(A)
Executive Management Incentive Plan




Page 3 of 3

--------------------------------------------------------------------------------



You shall be eligible to participate in the Coca-Cola Enterprises Inc. Executive
Management Incentive Plan, subject to the rules of such Plan as determined each
year by the Compensation Committee.


(B)
Long-Term Incentive Plan



You shall be eligible to receive an annual long-term incentive award subject to
the rules and conditions of the Coca-Cola Enterprises Inc. programme which may
be changed at any time.

Page 4 of 4

--------------------------------------------------------------------------------



The target value and performances goals of such programme shall be determined
each year by the Compensation Committee.


(C)    Healthcare


The Company will cover you and your family (spouse and dependent children) under
a private medical insurance scheme, subject to the rules and terms and
conditions of such scheme.


(D)
Health Assessments



You are entitled to regular medicals in accordance with the plans in which you
are enrolled.


(E)
Life Assurance and Accident Insurance



The Company will provide you with life assurance and 24 hour worldwide accident
coverage in accordance with Company policy in operation at that time, subject to
the rules and terms and conditions of such cover.


(F)    Options Benefit


You will be entitled to benefit from the Company’s Options Flexible Benefit
Scheme, subject to the rules of such Scheme.


(G)    Tax Advice


The Company will provide you with tax preparation services with respect to your
annual income tax returns which services will be provided through a firm engaged
by the Company.


9.
Expenses



The Company shall reimburse to you out-of-pocket expenses which you may from
time to time incur in the proper performance of your duties under this Agreement
subject to the rules of its Travel and Expenses Policy from time to time.


10.
Holidays



(A)
Your annual holiday entitlement is 33 days plus 8 to 10 public holidays, as
provided to employees of Coca-Cola Enterprise SAS. The holiday year runs from 1
January to the following 31 December.



(B)
On leaving the Company you will be paid salary equivalent to unused accrued
holiday entitlement.




Page 5 of 5

--------------------------------------------------------------------------------



11.
Confidential Information



Except for information which is in the public domain, (save as your breach of
confidence), or which you are required to disclose by law or regulation, you
shall not, either during your employment or afterwards, use to the detriment or
prejudice of the Company or any Associated Company or, except in the proper
course of your duties during this Agreement, divulge to any person any trade
secret or any other Confidential Information which may have come to your
knowledge during your employment.


12.
Post-termination Restrictions



(A)
In order to protect the Company’s and the Associated Companies’ confidential
information, trade secrets, goodwill customer base, potential customer base,
other business connections and stable workforce, you agree to be bound by the
restrictions set out below.



You will not Directly or Indirectly without the Company’s written consent:


(i)
for the period of six months following the Termination Date be engaged in or
concerned in any executive, technical or advisory capacity in any business
concern which is in competition with the business of the Company or any Relevant
Associated Company. This restriction shall not restrain you from being, engaged
or concerned in any business concern in so far as your duties or work shall
relate solely:



(a)    to geographical areas where the business concern is not in competition
with the Company or any Relevant Associated Company; or


(b)    to services or activities of a kind with which you were not concerned to
a material extent during employment with the Company.


(ii)
for the period of 12 months immediately following the Termination Date encourage
or try to encourage any Customer or any Prospective Customer either not to give
custom to or to take custom away from the Company or any Associated Company;



(iii)
for the period of 12 months immediately following the Termination Date, in
competition with the Company or any Relevant Associated Company:



(a)
solicit or try to solicit the custom of any Customer or any Prospective Customer
with a view to supplying that Customer or Prospective Customer with Restricted
Products or Services if a reasonably likely consequence is that the Customer or
Prospective Customer will:

(1)
cease; or

(2)
materially reduce; or

(3)
vary detrimentally the terms on which it does

business with the Company or any Relevant Associated Company;



Page 6 of 6

--------------------------------------------------------------------------------



(b)
supply Restricted Products or Services to any Customer or any Prospective
Customer;



(iv)
for the period of 12 months immediately following the Termination Date:



(a)
entice away or try to entice away from the Company or any Associated Company any
Key Person; or



(b)
employ or enter into partnership or association with or retain the services (or
offer so to do) of any Key Person;



(B)
The parties to this Agreement agree that each of the clauses of this Agreement
is separate and severable and enforceable accordingly and if any of the clauses
shall be adjudged to be void or ineffective for whatever reason but would be
adjudged to be valid and effective if part of the wording therefore was deleted,
they shall apply such modifications as may be necessary to make them valid and
effective.



(C)
Any period of restriction set out above will be reduced by one day for every day
during the notice period which the Company required you both to remain away from
its premises and not to carry out your normal duties.



13.
Restrictions During Employment



During your employment you shall not (unless otherwise agreed in writing by the
Company) undertake any other business or profession or be or become an employee
or agent of any other company, firm or person or assist or have any financial
interest in any other financial interest in any other business or profession.
You may, however, hold or acquire by way of bona fide investment only up to 3%
of the issued shares of any company listed on any recognised investment exchange
for the purpose of investment only, where recognised investment exchange has the
meaning given in section 285 of the Financial Services and Markets Act 2000. You
may invest in shares or other securities which are not listed or dealt in on any
recognised stock exchange with the prior agreement of the Company.


14.
Garden Leave



(A)
The Company reserves the right at any time during any period of notice to
require you:



(i)    to remain away from the Company’s and the Associated Companies’ premises;


(ii)
to work from home;



(iii)    to carry out special projects outside the normal scope of your duties;


(iv)
not to carry out some of your normal duties; and/or




Page 7 of 7

--------------------------------------------------------------------------------



(v)
not to carry out any of your normal duties;



and the Company may appoint another person to carry out any of your duties at
such times.
(B)
If the Company exercises this right, you will receive your basic salary and all
benefits to which you are entitled and you must:



(i)
continue to comply with your implied duties, including those of good faith and
fidelity; and



(ii)
continue to comply with the express duties set out in this Agreement, except
those from which you are explicitly released by the Company.


Page 8 of 8

--------------------------------------------------------------------------------





15.
Termination of Employment



(A)
The Company shall be entitled by notice in writing to you to terminate your
employment under this Agreement with immediate effect, if you:



(i)
materially damage or risk materially damaging your or the Company’s reputation;



(ii)
shall be guilty of serious misconduct or shall have committed any serious breach
or repeated or continued (after warning in writing and having refused or failed
to remedy accordingly within a reasonable time) any other breach of your
obligations under this Agreement.



(B)
Any delay by the Company in exercising any right of termination shall not
constitute a waiver of it.



16.
Termination Payment



In the event that the Company terminates your employment other than pursuant to
clause 15 above, you shall be entitled to a termination payment equivalent to
twice the sum of your annual basic salary at the Termination Date and your then
on-target annual bonus, such payment to be inclusive of any payment in lieu of
notice or any payment in respect of any period of garden leave, or, in the event
of your redundancy, under the Company’s redundancy policy.


17.
Repayment of Incentive Compensation

In the event a two-thirds majority of the independent members of the Board,
after permitting you to respond on your own behalf, determines that you engaged
in fraud or ethical misconduct that resulted in, or directly contributed to, the
restatement of the Company’s financials, the Board may require you to repay some
or all of the income realized from the vesting of restricted stock units or
performance stock units, the exercise of stock options, or the Executive
Management Incentive Plan (collectively referred to as “Incentive Compensation”)
if such income is realized in, or within two years of, the year or years
affected by the restatement.
Additionally, you shall be subject to repayment of Incentive Compensation as may
be required to comply with (i) any applicable listing standards of a national
securities exchange adopted in accordance with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder, (ii) similar
rules under the laws of any other jurisdiction and (iii) any policies adopted by
the Company to implement such requirements, all to the extent determined by the
Company in its discretion to be applicable to you.

Page 9 of 9

--------------------------------------------------------------------------------





18.
Disciplinary and Grievances



(A)
If you have a grievance relating to your employment, you should raise this in
accordance with the Chief Executive Officer. There are no disciplinary
procedures applicable to your employment.



(B)
The Company may suspend you for however long it considers appropriate in order
to investigate any aspect of your performance or conduct or to follow
disciplinary proceedings. The Company may attach conditions to any such
suspension and you must comply with any such conditions and co-operate fully
with any investigation. During any period of suspension, you would normally
receive the same pay and benefits as if you were at work.



19.
Other Agreements



(A)
This Agreement replaces all previous terms and conditions governing your
employment with the Company or any Associated Company.



(B)
You acknowledge that there are no agreements or arrangements whether written,
oral or implied between the Company or any Associated Company and you relating
to your employment other than those expressly set out in this Agreement and that
you have not entered into this Agreement in reliance on any representation not
expressly referred to in this Agreement.



(C)
There are no collective agreements which affect your terms and conditions.



20.
Governing Law



This Agreement shall be governed by and construed under the laws of England and
Wales and of the Courts of England and Wales are to have non-exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement.


Definitions


In this Agreement:


“Associated Company”
means a company, which is from time to time a subsidiary or a holding company of
the Company or a subsidiary (other than the Company) of a holding company of the
Company. In this definition “subsidiary” and “holding company” have the same
meanings as in Section 736 of the Companies Act 1985 as originally enacted.




Page 10 of 10

--------------------------------------------------------------------------------



“the Chief Executive Officer”
means the Chief Executive Officer of Coca-Cola Enterprises Inc.


“the Commencement Date”
means 1 August 2008. 


“the Compensation Committee”


means the Human Resources and Compensation Committee of Coca-Cola Enterprises
Inc.
“Confidential Information”
means any confidential information, including but not limited to:


a.    lists of the Company’s actual or potential customers;


b.    details of relationships or arrangements with or knowledge of the
requirements of the Company’s actual or potential customers;


c.    details of the Company’s business methods, finances, prices or pricing
strategy, marketing or development plans or strategies;


d.    personal information about any of the Company’s directors or employees;


e.    information divulged to the Company by a third party in confidence; and


f.    any information relating to the Company or any of its customer which the
Company or customer in question reasonably considers to be confidential.


Confidential Information does not include information which is generally known
or easily accessible by the public, unless it is generally known or easily
accessible by the public because of a breach of your obligations.


“Customer”
means any Person who at any time during the period of 12 months immediately
before the Termination Date was a customer of the Company or any Associated
Company:


a. with whom you had material dealings or for whom you had responsibility on
behalf of the Company or any Associated Company at any time during that period;
or


b.    in respect of whom you obtained or otherwise received Confidential
Information.




Page 11 of 11

--------------------------------------------------------------------------------



“Directly or Indirectly”
means directly or indirectly on either your own account or in conjunction with
or on behalf of any other Person.


“Key Person”
means any individual:


a. who at any time during the period of 6 months immediately before the
Termination Date was engaged or employed as an employee, director or consultant
of the Company or any Associated Company;


b. with whom you worked to a material extent or for whom you had managerial
responsibility at any time during that period; and


c. who was employed or engaged in a senior, financial, research, technical,
managerial, sales, professional or equivalent capacity.


“Person”
means individual, firm, company, association, corporation or other organisation.


“Prospective Customer”
means any Person who at any time during the period of 6 months immediately
before the Termination Date had Relevant Discussions in which you were
materially involved, for which you had responsibility or about which you
obtained or otherwise received Confidential Information.


 
 
“Relevant Associated Company”
means an Associated Company with which you have dealt or for which you have had
responsibility during your employment by the Company.


“Relevant Discussions”
means any discussion, pitch, tender, presentation or negotiation with the
Company or any Associated Company with a view to receiving products or services
from the Company or any Associated Company.




Page 12 of 12

--------------------------------------------------------------------------------



“Restrictive Products or Services”
means any products or services which compete with or are of the same or similar
kind as any products or services:


a.    provided by the Company or any Associated Company in the ordinary course
of its business during the period of 12 months immediately before the
Termination Date; and


b. in respect of which you were directly concerned, were materially involved or
had responsibility during your employment by the Company or any Associated
Company; or


c. about which you obtained or otherwise received Confidential Information.


 
 
“Termination Date”
means the date of termination of your employment with the Company.











Signed on behalf of Coca-Cola Enterprises Limited






/s/ Pamela O. Kimmet                    December 12, 2012
............................................................................
...............................
DATE
Pamela O. Kimmet
Senior Vice President, Human Resources






/s/ Hubert Patricot            December 12, 2012
Signed by...........................................................
...............................
DATE

Page 13 of 13